Court of Appeals
                         Fifth District of Texas at Dallas
                                           MANDATE

TO THE 14TH JUDICIAL DISTRICT COURT OF DALLAS COUNTY, GREETINGS:

Before the Court of Appeals for the Fifth District of Texas, on the 8th day of July, 2015, the
cause on appeal to revise or reverse the judgment between

DALLAS DRAIN COMPANY, INC. AND                       On Appeal from the 14th Judicial District
KEVIN TRAVIS, Appellants                             Court, Dallas County, Texas,
                                                     Trial Court Cause No. DC13-09129.
No. 05-14-00831-CV          V.                       Opinion delivered by Justice Fillmore,
                                                     Justices Bridges and Brown participating.
KEVIN D. WELSH AND KELLY A.
WELSH, Appellees

was determined; and this Court made its order in these words:

    In accordance with this Court’s opinion of this date, the judgment of the trial court is
REVERSED and this cause is REMANDED to the trial court for further proceedings.

        It is ORDERED that appellants Dallas Drain Company, Inc. and Kevin Travis recover
their costs of this appeal from appellees Kevin D. Welsh and Kelly A. Welsh.

        WHEREFORE, WE COMMAND YOU to observe the order of the Court of Appeals
for the Fifth District of Texas, in this behalf, and have it duly obeyed and executed.
       WITNESS the HON. CAROLYN WRIGHT, Chief Justice of the Court of Appeals, with
the Seal thereof affixed, at the City of Dallas, this 18th day of September, 2015.




                                                           LISA MATZ, Clerk